Citation Nr: 1748536	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  11-02 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In a March 2014 decision, the Board found that entitlement to a TDIU had been raised by the record, was part and parcel of the increased rating claims, and was properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In April 2016, the Board remanded the issue for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a TDIU due to his service-connected disabilities (chronic rhinosinusitis, perirectal abscess with complications and fistula, dizziness associated with chronic rhinosinusitis, tinnitus, left ear hearing loss, laceration right knee scar, and headaches associated with chronic rhinosinusitis).  The Board finds that additional development remains necessary to ensure that there is a complete record upon which to decide the claim.

In April 2017, the Veteran submitted his VA 21-8940 which states his employment at MRL Crane/CNT ended on February 24, 2017.  The Board finds that action to verify this information with the previous employer has not yet been undertaken.  On remand, the RO should obtain any relevant employment verification and reason for the Veteran's end of employment.

Additionally, the Veteran submitted a private medical opinion from Dr. T.S.N., M.D. stating that the Veteran is unable to secure or maintain employment due to his service-connected conditions with greater than 51% of likelihood.  The Board notes that this opinion did not provide rationale with its conclusion and also discusses a non-service-connected disability and treatment of this disability as partially contributing to the Veteran's "general debility."  Moreover, since the Veteran last underwent VA neurological and audiological examinations in December 2015 and in a VA examination in April 2012 for his chronic rhinosinusitis, there may have been a material change in his employment attributable to his service-connected disabilities.  In light of the above, the Board finds that a medical opinion addressing the effects of the Veteran's service-connected disabilities on the Veteran's ability to obtain and maintain substantially gainful employment consistent with his education and occupational experience is necessary to effectively adjudicate the TDIU claim on appeal. 

Accordingly, the case is REMANDED for the following actions:

1.  Send VA Form 21-4192 regarding the Veteran's claim of entitlement to a TDIU to the address of his last employer.  Request the Veteran's assistance, if necessary.  A negative response is required if any such records are unavailable.  All efforts in this regard and any negative results should be associated with the claims file and communicated to the Veteran pursuant to 38 C.F.R. § 3.159 (e).
 
2.  After the Veteran has been given an adequate opportunity to submit any additional evidence pertaining to the claim for a TDIU, schedule the Veteran for a VA examination by an examiner with the appropriate expertise to assess the functional impairment caused solely by his service-connected disabilities (chronic rhinosinusitis, perirectal abscess with complications and fistula, dizziness associated with chronic rhinosinusitis, tinnitus, left ear hearing loss, laceration right knee scar, and headaches associated with chronic rhinosinusitis).  The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  

Based on review of the record, the examiner should comment on the Veteran's ability to function in an occupational environment and describe the functional limitations related to his service-connected disabilities.  In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard his age or any impairment caused by nonservice-connected disabilities.  

Further, the examiner is requested to reconcile his or her own conclusions with Dr. T.S.N's conclusion dated March 30, 2017.   

The report of examination should include a complete rationale for all conclusions expressed.

3.  After ensuring compliance with the above, readjudicate the claim for a TDIU.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




